PER CURIAM.
The judgment and sentence are affirmed, except for the assessment of a lien for the services of the public defender, which we reverse in accordance with our recent decision in Dodson v. State, 710 So.2d 159 (Fla. 1st DCA 1998). The case is remanded to the trial court with directions to provide the appellant notice and an opportunity to be heard regarding any reassessment of the public defender lien. We certify to the Florida Supreme Court, as a matter of great public importance, the same question that was certified in Dodson.
BARFIELD, C.J., and JOANOS and WOLF, JJ., concur.